Citation Nr: 1704041	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing is associated with the file.

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in August 2014 for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, his claimed stressor event is not related to hostile or terrorist activity and is not verified, and he does not currently have a diagnosis of PTSD in accordance with DSM-IV that is related to a verified stressor event.   

2.  The Veteran did not have psychiatric symptoms in active service, did not have recurrent symptoms since service separation, and the current psychiatric disorder to include adjustment disorder first manifested many years after service separation and is not related to disease or injury or other event in active service. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a psychiatric disorder other than PTSD to include adjustment disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in August 2010, prior to the initial adjudication of the claims, and in April 2015.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records dated from 2014 to 2016 are associated with the claims file.  The Board finds that the RO made reasonable efforts to obtain private treatment records dated in the 1970's.  The Veteran reported that he had sought treatment from a psychologist after service in the 1970's.  The RO was instructed in the August 2014 Board remand to make an attempt to obtain such records.  The RO sent a letter to the Veteran in September 2014 and asked the Veteran to identify the health care provider in question and provide an authorization so that the records could be obtained.  The Veteran did not respond to this request or submit an authorization.  In July 2015, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

The Board finds that the RO made reasonable efforts to verify the claimed stressor event.  The RO obtained service personnel records and provided a VA Form 21-0781 to the Veteran.  The Veteran provided information concerning the stressor event in which a sergeant was killed during training in Okinawa in March or April 1971.  The RO contacted the Modern Military Branch at National Archives and requested verification of the stressor event.  In a June 2015 letter, the National Archives informed VA that their holding of Marina Corps unit records consist largely of command chronologies that are mostly limited to the period of the greatest commitment of Marine forces during the Vietnam War circa 1965 to 1971.  National Archives indicated that they examined the relevant chronologies for the period indicated and did not locate any mention of the incident described.  See also the February 2016 VA memo regarding a formal finding regarding the lack of information needed to corroborate a contended stressor associated with a claim for PTSD.  The Veteran was notified of these results.  See the February 2016 supplemental statement of the case.  In July 2015, the Veteran informed VA that he had no further information to provide in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2010 and 2015 to obtain medical evidence as to the nature and etiology of the claimed PTSD and psychiatric disorder.  VA medical opinions were obtained as to the nature and extent of the claimed psychiatric disorders and whether the Veteran had a current diagnosis of PTSD.  The examinations were conducted by a VA psychologist and were based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination.  The medical opinions were rendered after review of the claims folder and medical history.  The examination report and medical opinions are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  A review of the transcript of the January 2013 hearing demonstrates that the VLJ substantially complied with the requirements set forth in Bryant.  At the January 2013 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims on appeal.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

3.  Analysis   

The Veteran contends that he has a psychiatric disorder, to include PTSD, as a result of witnessing a mortar misfire and kill a sergeant during training while he was stationed at Camp Schwab in Okinawa, Japan sometime between March and April 1971.  He stated that he was standing five feet away when the misfire occurred and it took off half of a sergeant's head and the remains landed on the Veteran and others.  See the January 2013 Board Hearing Transcript.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  The Veteran has not submitted any information or evidence to corroborate his contentions that this event occurred in service.  

The service records show that the Veteran served with the U.S. Marine Corps from September 1969 to May 1971.  His military occupation was machine gunner and he served with the 3rd Battalion, 9th Marines.  He served in Vietnam from February 1971 to March 1971.  

The service personnel records show that the Veteran participated in support Operation Cuu Long aboard the 7th Fleet Amphibious Force Ships from January 9 to 26, 1971.  He participated in support of Operation Lam Son 719 Gulf of Tonkin aboard the 7th Fleet Amphibious Force Ships from February 4 to March 8, 1971.  Service personnel records show that the Veteran participated in ready operations with Special Landing Force Bravo in contiguous water of the Republic of Vietnam from March 31, 1970 to April 1, 1970, and he participated in ready operations with the Amphib Ready Group Alpha in contiguous water of Republic of Vietnam.  The service records show that the Veteran was awarded a Vietnam Service Medal and a Vietnam Campaign Medal but he was not awarded any medal indicative of combat.  The Veteran does not allege fear of hostile military or terrorist activity. 

In this regard, while the service records show that the Veteran served in support of combat operations, the Board notes that the Veteran's service record does not show participation in combat and the Veteran did not report participation in combat to the RO during the course of the appeal.  His DD-214 shows no awards indicative of combat.  The Veteran was not awarded a Combat Action Ribbon, a Purple Heart Medal, or any other award associated with valor or heroism shown while engaged with an enemy force.  The Veteran has not reported coming under enemy fire while stationed in Vietnam or fear of hostile military activity during service.  Thus, the Board finds that combat service has not been demonstrated based upon this record.  

At the September 2010 VA psychiatric examination, the Veteran reported that he served as a machine gunner in Vietnam with the U.S. Marine Corps.  He stated he was involved in direct combat but when asked if any specific traumatic events, he stated, "I can't remember any specifics.  It was 40 years ago.  How could I come up with that."  He reported the stressor event in which a sergeant was killed during training in Okinawa.  The VA psychologist who conducted the September 2010 VA examination concluded that the Veteran symptoms were not consistent with a diagnosis of PTSD.  The VA psychologist stated that taken together, the reported symptoms along with the data presented in the Veteran's record and the observations made during the interview were consistent with the DSM-IV Axis I diagnosis of adjustment disorder, not otherwise specified.    

The VA treatment records show that the Veteran underwent a PTSD assessment in June 2010.  It was noted that the purpose of this assessment was to evaluate PTSD symptoms and need for services in the PTSD clinic.  The Veteran reported a stressor event in addition to the event in which the sergeant was killed during training in Okinawa.  Regarding Criterion A, Traumatic event, for a diagnosis of PTSD, the Veteran reported the following: "In Vietnam, we came into a clearing.  The Lieutenant took a radio call and got orders to move through the area.  We stayed a distance away.  We searched and cleared villages; burned huts down, shot people, and killed people.  We didn't know if they were civilians or not.  I did it because I was told to do it.  This happened three to four times."  The PTSD social worker concluded that this event met the Criterion A for a traumatic event and the Axis I diagnosis was PTSD.  The Board notes that this second stressor event has not been verified.  The Board further notes that this assessment of a diagnosis of PTSD based upon this stressor event was made by a PTSD social worker, not a psychologist or psychiatrist.  

The Board notes that at no time did the Veteran report this second stressor event or report that he engaged in combat in service to the RO during the course of his appeal.  The RO specifically asked the Veteran report the stressor events on multiple occasions.  The Veteran only reported the stressor event concerning the training accident and death of a soldier in Okinawa.  The Veteran was afforded two VA psychiatric examinations in order to obtain evidence as to whether he had a diagnosis of PTSD.  The Veteran did not report this second stressor event to the VA examiners.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that this matter was remanded to the AOJ in August 2014 and the AOJ was specifically directed to attempt to verify the Veteran's reported stressor event.  However, the Veteran did not report the second stressor event or that he engaged in combat to the RO during the development of the claim.  

The Board finds that the RO made reasonable efforts to verify the claimed stressor event concerning the death of a soldier during training in Okinawa.  The RO obtained service personnel records and provided a VA Form 21-0781 to the Veteran.  The Veteran provided information concerning the stressor event in which a sergeant was killed during training in Okinawa in March or April 1971.  The RO contacted the Modern Military Branch at National Archives and requested verification of the stressor event.  In a June 2015 letter, the National Archives informed VA that their holding of Marina Corps unit records consist largely of command chronologies that are mostly limited to the period of the greatest commitment of Marine forces during the Vietnam War circa 1965 to 1971.  They indicated that they examined the relevant chronologies for the period indicated and did not locate any mention of the incident described.  See also the February 2016 VA memo regarding a formal finding regarding the lack of information needed to corroborate a contended stressor associated with a claim for PTSD.  The Veteran was notified of these results.  See the February 2016 supplemental statement of the case.  In July 2015, the Veteran informed VA that he had no further information to provide in support of his claim.  

The Veteran did not submit or identify any additional information or evidence to corroborate that the stressor event occurred.  The Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.

The weight of the competent and credible evidence shows that the Veteran has a current diagnosis of PTSD.  The 2015 VA psychiatric examination report indicates that the Veteran has a diagnosis of PTSD related to the reported stressor of observing the serious accident in service.  The VA examiner found that the DSM-IV criteria for a diagnosis of PTSD were met. 

However, as noted above, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.  In Kays v. Snyder, 2017 WL 360558 (Fed. Cir. Jan. 25, 2017), the Federal Circuit affirmed a Court decision affirming the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor.  The appellant argued that "a current medical diagnosis of PTSD" is evidence on its own that the claimed in-service stressor occurred.  The Federal Circuit observed that this "misunderstands the ordinary role of a physician diagnosing PTSD.  A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors.  And a physician's diagnosis of PTSD does not necessarily identify what stressor caused it.  Indeed, PTSD could result from an event not identified by the veteran.  That is why the regulation requires the veteran to separately submit credible supporting evidence that the claimed in-service stressor occurred."  In its decision, the Federal Circuit held that CAVC had applied the correct standard of review, and had "correctly determined that the regulations require credible supporting evidence that the claimed in-service stressor occurred to the veteran" in considering 38 C.F.R. § 3.304(f).  Kays, 2017 WL 360558 (Fed. Cir. Jan. 25, 2017).  

In the present case, the 2015 VA psychiatric examination report is not sufficient in and of itself to verify the claimed stressor event.  There is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.  The Board cannot accept the diagnosis of PTSD made upon the 2015 VA examination because this diagnosis was based upon an unverified stressor event.  

The remaining evidence of record does not establish a DSM-IV diagnosis of PTSD based upon a verified stressor event.  As noted, the September 2010 VA psychiatric examination report indicates that the Veteran stated he was involved in direct combat but when asked if any specific traumatic events, he stated, "I can't remember any specifics.  It was 40 years ago. How could I come up with that."  He reported the stressor event in which a sergeant was killed during training in Okinawa.  The VA examiner stated that the Veteran reported experiencing an event that is outside the range of usual human experience and that would be markedly distressing to almost anyone, and that is seeing someone's head blown off by a mortar.  However, the VA examiner concluded that the Veteran's symptoms were not consistent with a diagnosis of PTSD, and taken together, these reported symptoms along with the data presented in the Veteran's record and the observations made during the interview, are consistent with the DSM-IV Axis I diagnosis of adjustment disorder not otherwise specified.    

The VA treatment records show that the Veteran underwent a PTSD assessment in June 2010.  It was noted that the purpose of this assessment was to evaluate PTSD symptoms and need for services in the PTSD clinic.  The Veteran reported a stressor event in addition to the event in which the sergeant was killed during training in Okinawa.  Regarding Criterion A, Traumatic event, for a diagnosis of PTSD, the Veteran reported the following: "In Vietnam, we came into a clearing.  The Lt. took a radio call and got orders to move through the area.  We stayed a distance away.  We searched and cleared villages; burned huts down, shot people, and killed people.  We didn't know if they were civilians or not.  I did it because I was told to do it.  This happened three to four times."  The PTSD social worker concluded that this event met the Criterion A for a traumatic event and the Axis I diagnosis was PTSD.   As discussed in detail above, this second stressor event has not been verified, and therefore, the Board cannot accept the diagnosis of PTSD. 

Thus, for the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

The Board has also considered whether entitlement to service connection for a psychiatric disorder other than PTSD is warranted.  Based upon a review of all the lay and medical evidence, the Board finds the service connection for psychiatric disorder other than PTSD is not warranted.  

VA treatment records show a diagnosis of adjustment disorder with depressed mood or with anxiety.  See VA treatment records dated in October 2014 and January 2012.  VA examination report dated in September 2010 shows a diagnosis of adjustment disorder not otherwise specified.  The most recent VA psychiatric examination report indicates that the Veteran's Axis I diagnosis was PTSD and the VA psychologist stated that the Veteran did not have more than one mental disorder.  

Service treatment records do not show any complaints, treatment or diagnosis of a psychiatric disorder.  The service treatment records do not show a diagnosis of an adjustment disorder.  The April 1971 separation examination report indicates that psychiatric exam was normal.  

The weight of the competent and credible evidence establishes that the Veteran's adjustment disorder first manifested many years after active service and is not related to injury, disease or other event in active service.  The September 2010 VA examination report indicates that the VA psychologist opined that the adjustment disorder not otherwise specified was more likely than not associated with the Veteran's personal problems in his life at the present time.  The VA examiner stated that the Veteran was a highly productive member of society who is very active both physically and socially and a major stress in his life is his worry about his wife's health and a recent non-sexual involvement with another woman that caused stress within his marriage and internal conflict within himself.  The VA examiner noted that this in point of fact was the stimulus for the Veteran seeking counseling within the VA system.  The VA examiner opined that the Veteran's psychiatric disorder is more likely than not associated with these personal problems in his life at the present time. 

The Veteran himself attempts to relate the psychiatric diagnoses to active service.  The Board finds that the Veteran, as a layperson, is competent to describe observable symptoms, but as noted above, providing a medical opinion as to the cause and etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person as it requires knowledge of the various types of mental disorders, medical conditions and psychosocial and environmental problems that contribute to mental disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide a medical opinion as to the cause of the psychiatric disorders.  The Board finds that there is no competent evidence that relates the post-service diagnosis of adjustment disorder to active service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for PTSD and adjustment disorder.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD to include adjustment disorder is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


